— In a proceeding pursuant to CPLR article 78 to compel respondent Holtzman to address legal mail sent by her directly to petitioner rather than to the warden of the prison facility in which he is detained, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Benson, J.), dated January 4, 1985, which dismissed the proceeding.Judgment affirmed, without costs or disbursements.Petitioner failed to establish the violation of a legal duty by respondent Holtzman. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.